                                           Case 3:20-cv-03426-JD Document 102 Filed 01/25/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 20-cv-03426-JD
                                         AARON JACOB GREENSPAN,
                                   8                    Plaintiff,
                                                                                             ORDER RE CONDUCT, SERVICE,
                                   9              v.                                         AND DEFAULT MOTIONS

                                  10                                                         Re: Dkt. Nos. 14, 77, 83, 96, 99
                                         OMAR QAZI, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In the Court’s experience, the civility and professionalism shown by counsel and their
                                  14   clients has measurably risen over the years. This is due in no small part to the promulgation of
                                  15   guidelines for professional conduct such as those adopted by this District. See
                                  16   https://www.cand.uscourts.gov/forms/guidelines-for-professional-conduct. Nothing is perfect, of
                                  17   course, especially during litigation, but the overall trend has been positive.
                                  18          Unfortunately, this case is an exception. From the start, it has been apparent that pro se
                                  19   plaintiff Greenspan and defendant Qazi are unable to deal civilly with each other. The Court tried
                                  20   to get ahead of this problem with an early order on litigation conduct, to no good effect. See Dkt.
                                  21   No. 72. Multiple motions for sanctions and “contempt” have piled up since then, and there are
                                  22   ancillary motions for an award of service fees and entry of default that have the same flavor of
                                  23   dysfunctional interactions. See Dkt. Nos. 14, 77, 83, 96, 99. Overall, the parties’ inability to
                                  24   handle their business in a professional manner has created a mountain of work that does nothing to
                                  25   promote the fair and efficient resolution of this lawsuit.
                                  26          All of the pending motions are denied. Although the Court has concerns about some of the
                                  27   conduct engaged in by Qazi, his actions are best addressed on the merits of Greenspan’s
                                  28   defamation and tort claims at trial or in other dispositive proceedings.
                                            Case 3:20-cv-03426-JD Document 102 Filed 01/25/21 Page 2 of 6




                                   1                                                DISCUSSION

                                   2   I.      THE CONDUCT MOTIONS
                                   3           Greenspan has filed three motions about conduct issues: (1) a “contempt” motion (Dkt. No.

                                   4   77); (2) a Rule 11 motion for sanctions (Dkt. No. 83); and (3) a “compliance” motion (Dkt. No.

                                   5   99). All of these motions are based on the same premise: Qazi has made scurrilous comments

                                   6   about Greenspan online, in violation of the Court’s conduct order. Greenspan alleges that Qazi

                                   7   “has published approximately 600 pages of aggressive insults and outrageous lies” on Qazi’s

                                   8   personal website. Dkt. No. 99 at 1. Among other comments, Qazi is said to have posted that

                                   9   Greenspan is a “criminal,” a “monster,” and in need of psychiatric care. Id. at 5-6. Qazi is also

                                  10   said to have posted that Greenspan threatens people “until they want to kill themselves.” Dkt. No.

                                  11   77 at 2. These are representative examples of the most extreme remarks attributed to Qazi, and

                                  12   they capture the flavor of other comments that the Court will not catalog here. Greenspan includes
Northern District of California
 United States District Court




                                  13   in his motions more benign comments such as an alleged mischaracterization of Greenspan’s legal

                                  14   claims. Dkt. No. 83 at 8. Greenspan also says that Qazi publicly disclosed confidential settlement

                                  15   communications, Dkt. No. 99 at 4-5, and filed a groundless anti-SLAPP motion under California

                                  16   law, Dkt. No. 83 at 5-6.

                                  17           On the record before the Court, there is much that gives pause in the comments attributed

                                  18   to Qazi.1 If the evidence on summary judgment or at trial supports Greenspan’s accounting of the

                                  19   facts, Qazi may face substantial consequences on Greenspan’s defamation and tort claims. But

                                  20   that determination is for another day. The conduct motions raise a panoply of factual disputes

                                  21   better suited for resolution in a merits proceeding on a fully developed record. That is all the more

                                  22   true for the anti-SLAPP dispute, which the Court has not ruled on. In addition, Greenspan seeks

                                  23   in effect an order requiring Qazi to be courteous, or at least circumspect, online. The parameters

                                  24   of an enforceable order along those lines would be difficult to determine. While the Court

                                  25   declines to intervene at this time, all parties are advised that it may act if the situation deteriorates.

                                  26
                                  27
                                       1
                                  28     This is not to say that Greenspan is without fault. He frequently uses overheated and
                                       disparaging language about defendants that has no place in court filings.
                                                                                         2
                                           Case 3:20-cv-03426-JD Document 102 Filed 01/25/21 Page 3 of 6




                                   1          That resolves the three conduct motions. An additional observation is warranted for the

                                   2   Rule 11 motion. Qazi’s objection that the motion was premature, Dkt. No. 90 at 4, is not well

                                   3   taken. Rule 11(b) provides for a 21-day cooling off period between service and filing. Fed. R.

                                   4   Civ. P. 11(c)(2). This is designed to allow the parties reach a resolution without burdening the

                                   5   courts. A Rule 11 motion that is filed before the 21 days elapse will not be considered. See

                                   6   Barber v. Miller, 146 F.3d 707, 708-09 (9th Cir. 1998).

                                   7          Qazi suggests that Greenspan jumped the gun by a few days when filing the sanctions

                                   8   motion. He did not. Qazi acknowledges that he consented in writing to service of documents by

                                   9   email on his lawyer, see Dkt. No. 90 at 2, and the record shows that Greenspan served a copy of

                                  10   his motion in this manner 22 days before filing it, see Dkt. No. 90-1 ¶ 2; Dkt. No. 83. Qazi says

                                  11   that Greenspan should have waited at least another three days under Rule 6(d), which extends

                                  12   deadlines for responding to documents served via certain methods described in Rule 5(b). But
Northern District of California
 United States District Court




                                  13   Rule 6(d) does not apply to electronic service by means that the other party has consented to in

                                  14   writing. This method of service is described in Rule 5(b)(2)(E), which is not listed in Rule 6(d) as

                                  15   a kind of service that allows for extra time to respond. See Fed. R. Civ. P. 6(d) (referring only to

                                  16   Rules 5(b)(2)(C), (D), and (F), which describe other kinds of service); see also Fed. R. Civ. P. 6,

                                  17   Committee Notes to 2016 Amendment (“Rule 6(d) is amended to remove service by electronic

                                  18   means under Rule 5(b)(2)(E) from the modes of service that allow 3 added days to act after being

                                  19   served.”). In addition, even if the motion had been a couple of days early, which is not the case,

                                  20   some leeway for a pro se litigant during a pandemic would excuse a technical application of the

                                  21   rules, especially when no meaningful prejudice would result to the responding party.

                                  22          The question of possible disclosures of settlement communications also merits attention.

                                  23   Needless to say, settlement communications are expected to be private and confidential, and not

                                  24   subject to publication unless all parties agree. Settlement negotiations do not work otherwise.

                                  25   See, e.g., Monster Energy Co. v. Schechter, 444 P.3d 97, 105 (Cal. 2019). The Court cannot tell

                                  26   from the rather murky record on this issue exactly what happened in breach of settlement

                                  27   confidentiality here. Even so, all parties and counsel are advised that all settlement

                                  28
                                                                                         3
                                             Case 3:20-cv-03426-JD Document 102 Filed 01/25/21 Page 4 of 6




                                   1   communications must be treated as confidential to the parties unless they expressly agree to waive

                                   2   confidentiality.

                                   3              While sanctions will not be imposed at this time, the parties have reached the end of the

                                   4   line for any more motions of this sort. The docket already has too many of those on file, and the

                                   5   moment has come for the Court to protect the “economy of time and effort for itself, for counsel,

                                   6   and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). No sanctions, conduct, or

                                   7   “civility” motions of any kind may be filed without the Court’s prior approval. A request to file

                                   8   such a motion may not exceed three pages, and must state objectively compelling circumstances in

                                   9   support of the request. No exhibits, attachments or declarations may be filed with the request.

                                  10   Requests that fail to identify compelling circumstances, or that do not follow these directions, will

                                  11   be summarily denied. No party may file a response or opposition to a request unless the Court

                                  12   specifically calls for one. Failure to conform to this order will result in monetary and other
Northern District of California
 United States District Court




                                  13   sanctions, including professional conduct sanctions, and possible evidence or claim preclusion, or

                                  14   dismissal under Rule 41(b).

                                  15   II.        COSTS OF SERVICE
                                  16              Greenspan’s request for costs incurred in serving defendant Musk, Dkt. No. 14, is denied.

                                  17   Federal Rule of Civil Procedure 4(d)(1) imposes a duty on parties to avoid unnecessary costs

                                  18   associated with formal service of process, and allows a plaintiff to send the complaint and two

                                  19   copies of a waiver of service to the defendant “by first-class mail or other reliable means.” Under

                                  20   Rule 4(d)(2), if a defendant fails to sign and return the waiver “without good cause,” then that

                                  21   defendant is responsible for the costs of service as well as costs associated with bringing a motion

                                  22   to recover these costs. Greenspan says that he sent the required documents to Musk by email, and

                                  23   that Musk failed to return the waiver form. Dkt. No. 14 at 2-3. Greenspan served Musk at a cost

                                  24   of $927.93, and spent an additional $2.40 to mail Musk a copy of his motion for costs. Dkt. No.

                                  25   14 at 3.

                                  26              The record shows that Musk did not breach the service expectations in Rule 4. A member

                                  27   of Tesla’s information security team filed a declaration stating that Greenspan’s emails were

                                  28   blocked from reaching Musk and other Tesla personnel several months before Greenspan
                                                                                           4
                                              Case 3:20-cv-03426-JD Document 102 Filed 01/25/21 Page 5 of 6




                                   1   attempted service because Greenspan had emailed a large volume of unsolicited messages that on

                                   2   occasion featured confrontational language. See Dkt. No. 35-1 ¶¶ 3-4 (Rager Decl.); Dkt. No. 20-

                                   3   12 (email from Greenspan accusing Musk of fraud, and stating that “I will e-mail this to you, the

                                   4   Board, your auditors, your regulators, and your auditors’ regulators every day until I receive an

                                   5   answer.”). Greenspan’s emails were diverted to an inbox managed by Tesla’s information security

                                   6   team, and not delivered to Musk. Dkt. No. 35-1 ¶ 6. Consequently, although someone at Tesla

                                   7   had the emails, Musk himself did not, and he did not receive the waiver of service request. See id.

                                   8   ¶¶ 6-8 (explaining that emails were never forwarded to Musk); Dkt. No. 32-1 (Exh. 1 to Rager

                                   9   Decl.) (showing email requesting waiver of service was diverted to Tesla security account).

                                  10            This record is enough for the Court to conclude that Musk did not shirk his cooperative

                                  11   service obligations. The parties also agree that Musk typically waives service in the course of

                                  12   litigation in this District. See, e.g., Wochos v. Tesla, Inc., et al., Case No. 3:17-cv-05828-CRB,
Northern District of California
 United States District Court




                                  13   Dkt. No. 25-1 (waiver of service); Yeager v. Tesla, Inc., et al., Case No. 3:18-cv-04912-EMC,

                                  14   Dkt. No. 9 (same). Greenspan is not entitled to a recovery of service costs.

                                  15   III.     DEFAULT
                                  16            Greenspan’s request for leave to file an application for default against Smick, Dkt. No. 96,

                                  17   is denied. This is Greenspan’s fourth request for entry of default against Smick, a Delaware

                                  18   corporation operated by Qazi. See Dkt. Nos. 15, 26, 45, 96. This time, Greenspan says that Smick

                                  19   lacks capacity to defend itself because it has failed to register with the California Secretary of

                                  20   State, file required corporate statements, and pay taxes, and that this allows for entry of default.

                                  21            A “foreign corporation transacting intrastate business which has failed to qualify with the

                                  22   Secretary of State” cannot “maintain” a civil action in California, and this issue may be raised by

                                  23   way of an affirmative defense. See United Med. Mgmt. Ltd. v. Gatto, 49 Cal. App. 4th 1732,

                                  24   1739-40 (1996). But a “foreign corporation transacting intrastate business which has failed to

                                  25   qualify with the Secretary of State may nevertheless defend an action brought against it.” Id. at

                                  26   1739 (emphasis in original). The California Corporations Code indicates that one result of failing

                                  27   to register with the Secretary of State is automatic consent to the jurisdiction of California courts

                                  28   in any civil action against a corporation named as a defendant in California. See Cal. Corp. Code
                                                                                          5
                                           Case 3:20-cv-03426-JD Document 102 Filed 01/25/21 Page 6 of 6




                                   1   § 2203(a). In addition, a corporation’s failure to file statements does not automatically terminate

                                   2   its litigation capacity; the corporation must first have been assessed a monetary penalty for failing

                                   3   to file the statements, and the Secretary of State must then provide notice to the corporation that its

                                   4   corporate powers will be suspended if it does not seek relief within sixty days. See Cal. Corp.

                                   5   Code § 2205. The record does not show that this happened here.

                                   6          A “foreign corporation which has qualified to do business does not forfeit its corporate

                                   7   powers merely because it has not paid its taxes. The forfeit of corporate powers occurs only at the

                                   8   time of the notice of forfeiture by the Franchise Tax Board. Thus, the mere failure to pay taxes

                                   9   does not prevent a foreign corporation from bringing or defending an action.” Gatto, 49 Cal. App.

                                  10   at 1741 (citation omitted); see also Cal. Rev. & Tax Code § 23302.

                                  11          Consequently, leave to apply for a default is denied. No further requests for a default

                                  12   against Smick will be allowed.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 25, 2021

                                  15

                                  16
                                                                                                     JAMES DONATO
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
